Citation Nr: 1422115	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by which the Department of Veterans' Affairs (VA) Regional Office (RO), in pertinent part, denied entitlement to the benefits sought herein.

In October 2013, the Veteran and his wife testified at hearing a before the undersigned Veterans Law Judge (VLJ), which took place at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing testimony regarding his claimed tinnitus is credible.

2.  The Veteran was exposed to unsafe occupational noise levels in service without adequate hearing protection.

3.  The evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the Air Force; his duties entailed some hazardous noise exposure without adequate hearing protection.  The service treatment records reflect complaints of popping in the ears, which the Veteran indicated at the October 2013 hearing, entailed ringing and that such ringing in the ears persisted throughout his service.  He further asserts that present tinnitus symptoms are the same as those experienced in service.  The Board finds no reason to question the Veteran's credibility regarding his testimony concerning tinnitus.  

Tinnitus is unique in that it is a subjective condition that is given to lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, because the Veteran is competent, in essence, to diagnose his own tinnitus and because he has been found to be credible, the Board credits his assertions regarding incurrence of tinnitus in service.  

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence of current disability or, at the very least, showing the existence of disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or correlation between the disease or injury in service and the presently-claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran has a present disability.  His assertions regarding in-service noise exposure are credible as are his assertions regarding in-service incurrence of tinnitus.  As such, the criteria for service connection for tinnitus are met.  Id.; 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

Further development of the evidence is necessary before the Board may adjudicate the claim of entitlement to service connection for bilateral hearing loss.  Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA clinical records dated from February 2010 to the present.  

2.  Schedule a VA audiologic examination for an opinion regarding whether the Veteran's present bilateral hearing loss is at least as likely as not (50 percent or greater likelihood) related to service.  The Board notes that it has found credible the Veteran's assertions regarding hazardous noise exposure in service.  

Note:  the term "at least as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

An explanatory rationale for all opinions must be provided since this is where most of the probative value of an opinion is derived, not just from review of the claims file or the conclusion ultimately reached.  See, e.g., 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report nonetheless must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


